Case 2:17-cv-10961-GCS-DRG ECF No. 37 filed 02/14/20     PageID.1754   Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 RONALD MORRELL,

       Petitioner,             Civil No. 2:17-CV-10961
                               HONORABLE GEORGE CARAM STEEH
 v.                            UNITED STATES DISTRICT JUDGE

 DEWAYNE BURTON,

      Respondent.
 _______________________/

             OPINION AND ORDER DENYING THE MOTION
           TO ALTER OR TO AMEND JUDGMENT (ECF No. 33)

       This Court issued an opinion and order granting petitioner a writ of

 habeas corpus on his claim that the judge had violated his Sixth

 Amendment rights by using factors that had not been submitted to the jury

 to score his sentencing guidelines. This Court denied petitioner habeas

 relief on his remaining claims. See Morrell v. Burton, No. 2:17-CV-10961,

 2020 WL 59700 (E.D. Mich. Jan. 6, 2020).

       Respondent filed a motion to alter or amend judgment. For the

 reasons stated below, the motion is DENIED.

       The decision of whether to grant a motion to alter or amend judgment

 under Fed. R. Civ. P. 59 is discretionary with the district court. Davis by

 Davis v. Jellico Cmty. Hosp., Inc., 912 F. 2d 129, 132 (6th Cir. 1990). A

                                       -1-
Case 2:17-cv-10961-GCS-DRG ECF No. 37 filed 02/14/20      PageID.1755   Page 2 of 8




 motion to alter or amend judgment will generally be granted if the district

 court made a clear error of law, if there is an intervening change in the

 controlling law, or if granting the motion will prevent manifest injustice.

 GenCorp, Inc. v. Am. Int'l Underwriters, 178 F. 3d 804, 834 (6th Cir. 1999).

 “A Rule 59 motion ‘may not be used to relitigate old matters, or to raise

 arguments or present evidence that could have been raised prior to the

 entry of judgment.’” Brumley v. United Parcel Serv., Inc., 909 F.3d 834, 841

 (6th Cir. 2018)(quoting Exxon Shipping Co. v. Baker, 554 U.S. 471, 486, n.

 5 (2008)(additional quotation omitted)). In addition, a Rule 59(e) motion to

 alter or amend judgment is not a substitute for an appeal. See Johnson v.

 Henderson, 229 F. Supp. 2d 793, 796 (N.D. Ohio 2002).

       Respondent does not contest this Court’s decision to grant petitioner

 habeas relief on his sentencing claim, but only contests the remedy.

 Respondent argues that this Court should not have ordered a re-

 sentencing, but should instead order the state court judge to first determine

 whether or not he would have imposed a materially different sentence if the

 sentencing guidelines were merely advisory at the time of the original

 sentencing.

       Any fact that increases the mandatory minimum sentence for a crime

 is an element of the criminal offense that must be proven beyond a

                                       -2-
Case 2:17-cv-10961-GCS-DRG ECF No. 37 filed 02/14/20   PageID.1756    Page 3 of 8




 reasonable doubt. See Alleyne v. United States, 570 U.S. 99, 103 (2013).

 Alleyne is an expansion of the Supreme Court’s holdings in Apprendi v.

 New Jersey, 530 U.S. 466 (2000), Blakely v. Washington, 542 U.S. 296

 (2004), and United States v. Booker, 543 U.S. 220 (2005), in which the

 U.S. Supreme Court held that any fact that increases or enhances a

 penalty for a crime beyond the prescribed statutory maximum for the

 offense must be submitted to the jury and proven beyond a reasonable

 doubt.

      The Michigan Supreme Court relied on Alleyne to hold that

 Michigan’s mandatory sentencing guidelines scheme violates the Sixth

 Amendment right to a jury trial. See People v. Lockridge, 498 Mich. 358,

 364, 870 N.W.2d 502 (Mich. 2015). The Sixth Circuit subsequently granted

 habeas relief on a challenge to Michigan’s sentencing guidelines, holding

 that the United States Supreme Court’s decision in Alleyne clearly

 established that Michigan’s mandatory minimum sentencing scheme was

 unconstitutional. Robinson v. Woods, 901 F. 3d 710, 716-18 (6th. Cir.

 2018); cert. den. sub nom. Huss v. Robinson, 139 S. Ct. 1264 (2019).

      Respondent agrees that petitioner’s Sixth Amendment rights were

 violated by the use of Michigan’s then mandatory sentencing guidelines but

 argues that a full re-sentencing is not the appropriate remedy. According to

                                     -3-
Case 2:17-cv-10961-GCS-DRG ECF No. 37 filed 02/14/20    PageID.1757    Page 4 of 8




 respondent, the appropriate remedy should be a remand for the trial court

 judge to determine if he would impose the same sentence even without the

 guidelines. Respondent notes that this is the remedy that the Michigan

 Supreme Court has adopted. See Lockridge, 498 Mich. at 397. This

 remedy is based on a similar procedure adopted by the Second Circuit in

 United States v. Crosby, 397 F.3d 103, 117–118 (2nd Cir. 2005). See

 Lockridge, 498 Mich. at 395–396.

       This Court granted petitioner habeas relief based on the Sixth

 Circuit’s holding in Robinson, finding that “Alleyne’s holding rendered

 Michigan’s then-mandatory sentencing regime unconstitutional, such that

 the Michigan Court of Appeals’ decision in [petitioner’s] case was contrary

 to clearly established federal law.” Morrell v. Burton, 2020 WL 59700, at * 4

 (quoting Robinson v. Woods, 901 F. 3d at 715). This Court’s remedy was to

 grant “petitioner a writ of habeas corpus on his second claim and will order

 the state trial court to conduct a re-sentencing in conformity with the Sixth

 Circuit’s holding in Robinson.” Id. (citing to Robinson, at 718). This Court,

 in so concluding, was referencing the following language from Robinson:

       For these reasons, we reverse the judgment of the district court
       and conditionally grant Robinson’s petition for a writ of habeas
       corpus, as it pertains to his Sixth Amendment sentencing claim.
       We remand this case to the district court with instructions to
       remand to the state sentencing court for sentencing proceedings
       consistent with this opinion and the Constitution. The district
                                      -4-
Case 2:17-cv-10961-GCS-DRG ECF No. 37 filed 02/14/20      PageID.1758   Page 5 of 8




       court shall grant a writ of habeas corpus unless the state initiates,
       within 180 days, such sentencing proceedings.

 Robinson v. Woods, 901 F.3d at 718.

       The language from the Sixth Circuit in Robinson admittedly is less

 than clear about whether there should be a full re-sentencing but clearly

 does not appear to remand the case to the state sentencing court judge for

 him or her to first determine whether he or she would have imposed the

 same sentence even if the sentencing guidelines had been advisory.

       In support of the motion to amend judgment, respondent cites to the

 Sixth Circuit case of Reign v. Gidley, 929 F. 3d 777 (6th Cir. 2019), in

 which the Sixth Circuit held that the petitioner was not entitled to habeas

 relief based on his claim that the state trial court judge failed to conduct a

 re-sentencing hearing after Lockridge had been decided, but had instead

 denied petitioner’s motion to correct the sentence by stating that he would

 have imposed the same sentence even if the guidelines had merely been

 advisory at the time of sentencing. Id. at 780. The Sixth Circuit upheld the

 denial of habeas relief to the petitioner in Reign because the United States

 Supreme Court had yet to clearly establish what type of remedy would be

 appropriate for cases in which a mandatory sentencing guidelines regime

 was invalidated and made advisory. Id., at 781-82. The Sixth Circuit noted

 that different circuits had reached different conclusions about the type of
                                       -5-
Case 2:17-cv-10961-GCS-DRG ECF No. 37 filed 02/14/20      PageID.1759    Page 6 of 8




 remedy that should be imposed in such cases, showing that fair-minded

 jurists could disagree about the propriety of a Crosby or Lockridge style

 remand, thus, habeas relief was not appropriate. Id. at 782-83. The Sixth

 Circuit in Reign, however, noted that the Sixth Circuit itself on a direct

 appeal from a federal conviction had explicitly rejected the Second Circuit’s

 approach in Crosby and had concluded, based on language contained in

 the Supreme Court’s Booker decision, that the appropriate remedy would

 be to remand the case to the district court for re-sentencing. Id. (citing

 United States v. Milan, 398 F.3d 445, 452 (6th Cir. 2005)). The Sixth

 Circuit in Reign even referenced “the current unpopularity of the Crosby

 remand” among various federal courts. Reign v. Gidley, 929 F.3d at 783.

 Finally, the Sixth Circuit in Reign distinguished the petitioner’s situation in

 their case from the petitioner’s case in Robinson:

       Magnum Reign urges that because we remanded in Robinson,
       we must do so in his case. But the petitioner in Robinson was in
       a fundamentally different position, having never been able to ask
       the sentencing court to reconsider its sentence under an advisory
       scheme. In Robinson, we essentially granted as relief the chance
       to do what Magnum Reign has already done: ask the sentencing
       court if it would change its mind once the guidelines became
       advisory.

 Reign v. Gidley, 929 F.3d at 783.

       This Court declines to alter or amend judgment or change the

 conditions of the grant. The Sixth Circuit holding in Robinson indicated that
                                       -6-
Case 2:17-cv-10961-GCS-DRG ECF No. 37 filed 02/14/20        PageID.1760    Page 7 of 8




 the habeas relief should be a new sentencing hearing. This Court granted

 habeas relief and ordered that petitioner be re-sentenced in conformity with

 the holding in Robinson. The Sixth Circuit earlier in the case of Milan

 explicitly rejected Crosby. This Court is not at liberty to overturn the Sixth

 Circuit’s holding in Robinson. Absent a clear directive from the Supreme

 Court or a decision of the Court of Appeals sitting en banc, a panel of the

 Court of Appeals, or for that matter, a district court, is not at liberty to

 reverse the circuit’s precedent. See Brown v. Cassens Transport Co., 492

 F. 3d 640, 646 (6th Cir. 2007). In the absence of Supreme Court precedent

 directly on point, a district court should decline to “underrule” established

 circuit court precedent. See Johnson v. City of Detroit, 319 F. Supp. 2d

 756, 771, n. 8 (E.D. Mich. 2004). The Sixth Circuit in the subsequent Reign

 case did not alter or overrule the holding in Robinson, acknowledging, in

 fact, that a petitioner like Mr. Morrell who has never been able to ask the

 state sentencing court to reconsider its sentence under an advisory

 guidelines scheme should have an opportunity to ask that judge whether he

 or she would be willing to change their mind in light of the Michigan

 Supreme Court’s decision to strike down Michigan’s mandatory sentencing

 guidelines scheme. Reign, 929 F. 3d at 783. This is all that the Court did

 when granting habeas relief.

                                         -7-
Case 2:17-cv-10961-GCS-DRG ECF No. 37 filed 02/14/20                PageID.1761   Page 8 of 8




      For the reasons stated above, the motion to alter or to amend

 judgment (ECF No. 33) is DENIED.

 Dated: February 14, 2020
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                February 14, 2020, by electronic and/or ordinary mail and also
                on Ronald Morrell #955782, Richard A. Handlon Correctional
                     Facility, 1728 Bluewater Highway, Ionia, MI 48846.

                                      s/Barbara Radke
                                        Deputy Clerk




                                            -8-
